Citation Nr: 9933978	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Little 
Rock, Arkansas which denied entitlement to service connection 
for degenerative joint disease of the right elbow.  In June 
1999 the veteran's representative withdrew his request for a 
Board hearing.

The Board notes that the veteran also had perfected appeals 
on the issues of entitlement to service connection for a 
lower spinal disorder and for determination of the 
appropriate evaluation for a service-connected hemorrhoid 
disorder.  However, in November 1998 the RO granted service 
connection for the lower spinal disorder, assigning a 10 
percent disability rating, and in December 1998 the veteran 
withdrew his appeal pertaining to evaluation of the 
hemorrhoid disability.  Therefore, these issues are not now 
before the Board.


FINDING OF FACT

There is no competent medical evidence linking a current 
right elbow disability with the veteran's period of active 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for right 
elbow disability is not well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for right elbow arthralgia because he first was 
treated in service for right elbow pain which has continued 
to the current time.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  The threshold question for the Board, however, 
is whether the veteran presents a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Service medical records (SMRs) disclose that the veteran 
sought in-service medical treatment in September 1996 for 
right elbow pain and associated right hand numbness.  
Examination confirmed mild tenderness and popping upon 
extension and flexion but there was no evidence of edema, 
erythema or increased temperature.  Diagnosis was right elbow 
pain and possible degenerative joint disease.  Subsequent in-
service X-ray examination showed a normal right elbow.

An April 1997 VA examination disclosed normal right elbow 
range of motion without pain, tenderness. crepitus, swelling 
or hand abnormality.  The physician who examined the veteran 
found no evidence of degenerative joint disease.  A 
contemporaneous VA X-ray examination also found a normal 
right elbow.

In November 1997 the veteran sought private medical treatment 
for right elbow pain, a perception of a "catch" when the 
elbow was flexed, and associated right hand pain and burning.  
Although examination disclosed "some tenderness" at the 
anterior elbow joint and along the biceps tendon, the right 
elbow was unremarkable in all other respects.  A 
contemporaneous magnetic resonance imaging examination 
identified small joint effusion but no acute traumatic 
abnormality and otherwise essentially normal and unremarkable 
findings.  Contemporaneous X-rays disclosed a normal right 
elbow except for a very faint, small calcified capsular or 
extracapsular area in the anterior elbow region.  X-ray 
assessment included bilateral carpal tunnel syndrome, left 
elbow arthralgia and a possible extra-articular cause of 
elbow pain consistent with biceps tendinitis.

In February 1998 the veteran underwent private bilateral 
endoscopic release for carpal tunnel syndrome.  There is no 
medical evidence reflecting any relationship between this 
surgery and a right elbow disorder.  

The veteran underwent additional private right elbow 
examinations in April 1998 and he again was diagnosed with 
right elbow arthralgia.  A physical examination disclosed 
some crepitus, no effusion, stable collateral ligaments, 
intact skin, good peripheral pulses and a range of motion of 
80 degrees supination and pronation, 125 degrees flexion and 
0 degrees extension.  A contemporaneous right elbow CT 
arthrogram revealed a normal study.  Another physical 
examination later that month disclosed no crepitus and noted 
the veteran's report of absence of deep pain although he 
continued to report occasional right elbow popping.

There is no medical evidence associated with the claims file 
providing a causal link between right elbow discomfort for 
which the veteran was treated in service and his post-service 
diagnoses for right elbow arthralgia.  Neither is there 
medical evidence either confirming the SMR notation of 
possible degenerative joint disease or diagnosing the veteran 
with some other chronic right elbow disorder.  There is no 
medical evidence identifying the veteran's arthralgia as a 
chronic disorder.

The veteran testified at his April 1998 RO hearing that he 
knew of no in-service injury that might have caused right 
elbow pain, popping and numbness beginning in September 1996.  
He had not experienced similar previous discomfort.  He 
further reported that although his daily discomfort recently 
had subsided substantially, intermittent popping continued to 
cause a shooting pain from his right shoulder to his right 
fingertips.

In consideration of the foregoing the Board finds that the 
evidence does not support entitlement to service connection 
for right elbow arthralgia under a direct analysis because 
there is no competent medical evidence linking the veteran's 
current right elbow arthralgia to his period of active 
service.  The veteran himself contends that his right elbow 
arthralgia is related to his period of service, but he is a 
lay person with no medical training or expertise so his 
statements alone cannot constitute competent evidence of the 
cause of the required causal connection.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).

Neither is the veteran's right elbow arthralgia entitled to 
service connection under chronicity, continuity of symptoms, 
or presumptive analyses.  SMRs describe the veteran's in-
service right elbow disorder only as right elbow pain with 
questionable degenerative joint disease.  There is no medical 
evidence that the veteran had or has a chronic right elbow 
disorder.  Moreover, the single in-service episode of right 
elbow pain in September 1996 and the asymptomatic right elbow 
shown in the April 1997 VA examination clearly suggest that 
the veteran's in-service right elbow pain was merely 
episodic, isolated and responsive to treatment.  It is 
therefore apparent that the veteran's in-service right elbow 
disorder is neither a chronic disorder for which service 
connection is appropriate under a chronicity analysis nor a 
continuously manifest disorder sufficient to permit service 
connection under a continuity of symptomatology analysis.  
See 38 C.F.R. § 3.303(b).  Finally, there is no showing that 
the veteran's right elbow arthralgia constitutes disorder for 
which a presumption is applicable.

Inasmuch as there is no competent medical evidence linking 
the veteran's right elbow arthralgia to his period of active 
service, a demonstrated continuity of right elbow 
symptomatology since service, or showing a diagnosis of a 
right elbow disorder subject to a presumption within the year 
following service separation, the Board must deny service 
connection for the veteran's right elbow arthralgia as not 
well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  The Board is unaware of additional evidence 
that might well ground the veteran's claim, therefore, there 
is no duty to notify.  See 38 U.S.C.A. § 5103(a); McKnight v. 
Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of elements necessary to well ground 
his claim and an explanation as to why his current attempt 
fails.


ORDER

Entitlement to service connection for right elbow disability 
is denied.


REMAND

The Board notes that review of the claims file discloses that 
the RO has not fully responded to all issues raised in this 
case.

In December 1998 the veteran provided the RO with a timely 
filed Notice of Disagreement (NOD) to the November 1998 
rating decision assigning a 10 percent disability rating 
assigned to a service-connected lower spinal disorder.  See 
38 C.F.R. § 20.201 (1999).  Review of the claims file does 
not disclose that the RO provided the veteran with the 
required Statement of the Case (SOC) in response to the NOD.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1999).

When the Board determines that further evidence or 
clarification of the evidence, or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board must remand the matter to the agency of original 
jurisdiction.  38 C.F.R. § 19.9 (1999); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (Board determination that RO 
failure to issue an SOC in response to a veteran's NOD 
contesting a rating decision is a procedural defect requiring 
remand to the RO).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

The RO should provide the veteran and his 
representative with an SOC addressing all 
evidence pertaining to the evaluation of 
the lower back disorder and with 
information regarding the appropriate 
time period within which to submit a 
substantive appeal.  If the veteran files 
a timely substantive appeal the RO should 
process the case and return it to the 
Board in compliance with the applicable 
procedures regarding the appeals 
processing.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran is free to submit 
evidence he wishes to have considered in connection with this 
claim; however, he is not required to act unless otherwise 
notified.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

